NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MAJD KAM-ALMAZ,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5059
Appea1 from the United States Court of Federa1
C1aims in case no. 09-CV-007, Judge LaWrence M. Baskir.
ON MOTION
ORDER
The United States moves without opposition for leave
to serve the appellant out of time and to H1e a corrected
certificate of service. The United States also moves for an
extension of time, until January 6, 2012, for Kam-A1maz
to file his reply brief.
Upon consideration there0f,
I'r IS ORDERE1:) TH_AT:
The motion is granted

KAM-ALMAz v. us 2
FoR THE CoURT
 2 0 2011 /s/ Jan Horba1_v
Date J an Horba1y
Clerk
cc: Sarah A. Murray, Esq.
Matthew J. Dowd, Esq. ma c F‘l]IFEB,EALS ma
THE FEDERAL C{RCU1T
21
D£C 202f)11~
.lAN HORBAI.V
CI.ERK
S